UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7934



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE HORACE JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (CR-94-44-V, CA-00-222-V)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Horace Johnson, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Horace Johnson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Johnson, Nos. CR-94-44-V; CA-

00-222-V (W.D.N.C. Sept. 20, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2